Citation Nr: 1524930	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  12-07 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected status post fracture, left elbow (non-dominant) [herein left elbow disability].

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1966 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (though jurisdiction lies with the Providence, Rhode Island RO).

The Veteran testified at a September 2013 video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Veteran's claim was previously remanded by the Board in November 2014.  

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  In this case, evidence of record (discussed further in the remand section below) suggests that the Veteran's service-connected left elbow disability currently on appeal may interfere with his ability to secure or follow a substantially gainful occupation.  As such, a claim for a TDIU is properly before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

Throughout the period on appeal, the Veteran's service-connected left elbow disability was manifested by pain (to include on movement), weakness, decreased strength and subjectively reported frequent elbow cracking; but was not manifested by limitation of flexion and extension of the forearm, ankylosis, flail joint, joint fracture, impairment of the ulna or radius, or impairment of supination and pronation.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 10 percent for the Veteran's left elbow disability have not been met or approximated.  38 U.S.C.A.     § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5205-5213 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

The Veteran was provided adequate notice with respect to his left elbow disability claim in a December 2010 letter, prior to the April 2011 rating decision on appeal.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  VA treatment records are of record, as are Social Security Administration (SSA) records and private medical records.  The Board notes that in a December 2010 statement, the Veteran stated that he "had no civilian medical treatment" for his left elbow.  The Veteran, and his representative, has not identified any outstanding evidence which could support his claim and there is no evidence of any VA error in assisting in the procurement of records that could result in prejudice to the Veteran.  Overall, the Board finds that the evidence of record is sufficient to decide the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R.         § 3.159(c)(4) (2014).  The Veteran was afforded VA examinations for his left elbow disability in December 2010 and January 2015.  At the September 2013 Board hearing, the Veteran testified that that December 2010 VA examination was "probably two minutes" and stated that no x-rays were taken.  Upon review of the December 2010 VA examination report, while no x-ray findings are of record, the examiner did provide adequate findings related to the Veteran's service-connected left elbow disability.  The Board also notes that the January 2015 VA examination report referenced January 2015 x-ray findings.  As such, the Board finds the VA examination reports to be thorough, complete and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).    

The Veteran's claim was previously remanded by the Board in November 2014 and the Board finds that there has been substantial compliance with the remand directives, as VA treatment and SSA records were obtained and a VA examination was conducted.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the aforementioned Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing and asked questions to clarify the Veteran's contentions.  The Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014), nor has any prejudice been identified in the conduct of the hearing.

In sum, VA has satisfied its duty to assist with respect to the Veteran's claim.
II.  Legal Criteria

The Veteran's service-connected left elbow disability is currently assigned a 10 percent disability rating under Diagnostic Code 5211, effective January 1974.  

When evaluating a disability of the elbow and forearm, different ratings are available for the dominant (major) and non-dominant (minor) side.  In this case, the Veteran is right handed and therefore the ratings for the minor side must be considered for his service-connected left elbow disability.  See December 2010 VA examination report; January 2015 VA examination report.  

Under Diagnostic Code 5211, disability ratings are assigned for impairment of the ulna.  A 10 percent disability rating is assigned for the minor arm for malunion of the ulna with bad alignment.  A 20 percent disability rating is assigned for the minor arm for nonunion of the ulna in the lower half.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45 (2014).

III.  Analysis 

In a November 2010 statement, the Veteran stated that he would like his service-connected left elbow disability reevaluated.

The Veteran was afforded a VA examination in December 2010.  The examination report noted upon physical examination:
      
Full flexion of the elbow carried out from 0 to 145 degrees four times.  No pain, weakness, fatigue or lack of endurance.  Forearm supination 0 to 85 degrees four times with no pain, weakness, fatigue or lack of endurance.  Forearm pronation 0 to 80 degrees four times with no pain, weakness, fatigue or lack of endurance...The elbow was fully flexed three times 0 to 145 degrees four times, no pain, weakness, fatigue or lack of endurance.  The elbow could be fully extended without any difficulty and there was no pain, weakness, fatigue or lack of endurance.  There was good strength resistance flexion, good strength resistance extension of the elbow.  

Under the summary review section, the examination report noted that the Veteran was a retired carpet layer.  The examination report further noted that "[t]he joint is painful all the time, increased pain on movement," that there was "[n]o limitation on movement" and "[n]o history of any flare ups" and that "[t]he elbow joint appears to be stable at this point with reasonably good strength resisting flexion extension."   A diagnosis was provided of "[s]tatus post comminuted fracture with open reduction and fixation of the right elbow to examination, normal exam" (which the Board assumes was a mistaken reference to the left elbow) and "[n]o functional impairment elicited at this time."  

A June 2011 VA treatment note referenced chronic pain in the Veteran's left elbow and forearm and that upon examination, there was full range of motion of the left elbow.  A July 2011 VA treatment note also referenced the Veteran having chronic pain in his left elbow and forearm (as well as other pain) and that the Veteran "occasionally takes Vicodin for this pain, but usually tolerates his levels of discomfort without medication."  Another July 2011 VA treatment note referenced the Veteran having joint pain his elbows (and other joints) "for which he occasionally takes Vicodin, but usually tolerates."      

The Veteran was afforded a VA examination in July 2012, for separate disabilities not currently on appeal.  The Veteran's left elbow flexion strength was noted to be 4/5 and his extension strength was noted to be 5/5.  

The Veteran testified at a September 2013 Board hearing.  He stated that his left elbow "gives me a lot of pain, folks, at the time" (which may have been a reference to his elbow being painful all the time) and that while he can move it, appeared to reference that he could not do so as much as when he was younger.   

The Veteran was afforded another VA examination in January 2015.  The claimed condition was noted as fractured left elbow and while the examination report noted that "[t]he Veteran does not have a current diagnosis" associated with the fractured left elbow, a diagnosis was provided of degenerative arthritis.  Under the medical history section, it was noted that the Veteran "[d]oes not currently receive medical treatment for this condition" and that he "[c]ontinues to have occasional pain.  Has noticed decrease strength in forearms and with twisting motions.  Carrying or lifting heavy items can be difficult.  Elbow cracks frequently."  Flare-ups that impact the function of the elbow and/or forearm were not reported.  The Veteran reported having functional loss or functional impairment of his left elbow, specifically decreased strength.  Range of motion findings for the Veteran's left elbow were noted to be all normal.  Specifically, flexion was noted as 0 to 145 degrees, extension was noted as 145 to 0 degrees, forearm supination was noted as 0 to 85 degrees and forearm pronation was noted as 0 to 80 degrees.  It was noted that the Veteran was able to perform repetitive use testing with at least three repetitions and that there was not additional functional loss or range of motion after three repetitions.  The examination report also stated that pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time, with specific factors of pain and weakness causing this functional loss.  With respect to describing in terms of range of motion, it was noted that there was "[d]ecreased strength, but no change in range of motion."  The examination report noted that flare-ups were not reported.  Muscle strength testing indicated that the Veteran's left elbow for flexion and extension was 3/5 and that there was a reduction in muscle strength that was entirely due to the Veteran's fractured left elbow.  No ankylosis was noted on the left side.  Additionally, it was noted that the Veteran did not have flail joint, joint fracture, ununited fracture, malaligned fracture or impairment of supination or pronation.  Imaging studies were noted to have been performed, with degenerative or traumatic arthritis documented for the Veteran's left elbow.  Specifically, January 2015 x-ray results of the left elbow were referenced, with notation of "degenerative changes at the ulnar and radial heads" and an impression of "[p]ostsurgical changes in the left elbow."  There was no objective evidence of crepitus noted.  The examination report noted that the "Veteran sustained an elbow injury and now has degenerative disease of this joint."  The examination report indicated that the Veteran's service-connected left elbow disability impacted the Veteran's ability to perform any type of occupational task, specifically noting that "[i]f performing work that required use of upper body for lifting and carrying, he would have difficulty."  Finally, under the remarks section, it was noted that "[t]his [V]eteran sustained a fracture while on active duty.  He now has degenerative joint disease (arthritis) of the elbow.  This condition is as likely as not service related."

After a review of the evidence, the Board concludes that there is no basis to assign an increased disability rating in excess of 10 percent for the Veteran's service-connected left elbow disability.

With respect to Diagnostic Code 5211, regarding impairment of the ulna, again, a 10 percent disability rating is assigned for the minor arm for malunion of the ulna with bad alignment.  A 20 percent disability rating is assigned for the minor arm for nonunion of the ulna in the lower half.  The evidence of record does not show that the Veteran has any impairment of the ulna, to include malunion with bad alignment or nonunion in the lower half, as is required for a 10 or 20 percent disability rating.  The January 2015 VA examination report specifically noted that the Veteran did not have ununited or malaligned fracture.  The Board notes that the Veteran has been assigned a 10 percent disability rating under Diagnostic Code 5211 since January 1974.  To the extent that the Veteran's disability picture suggest symptoms that would approximate a rating lower than the currently assigned 10 percent disability rating under Diagnostic Code 5211, that rating has been in place for over 20 years and is therefore protected.  See 38 C.F.R. § 3.951(b) (2014).

Further, the Veteran does not satisfy the requirements for a higher disability rating under the other elbow and forearm diagnostic codes.  As noted above, the December 2010 and January 2015 VA examination reports noted normal range of motion with respect to the Veteran's flexion and extension.  As such, the evidence of record does not warrant a higher disability rating under Diagnostic Codes 5206, 5207 or 5208 (relating to limitation of flexion and extension of the forearm).  The December 2010 and January 2015 VA examination reports noted normal range of motion findings with respect to the Veteran's left forearm supination and pronation and the January 2015 VA examination report specifically noted no impairment of supination or pronation.  As such, the evidence of record does not warrant a higher disability rating under Diagnostic Code 5213 (impairment of supination and pronation).  In addition, the January 2015 VA examination report specifically noted that the Veteran did not have ankylosis, flail joint, joint fracture, ununited fracture or malaligned fracture.  As such, the evidence of record does not warrant a higher disability rating under Diagnostic Code 5205 (ankylosis of the elbow), Diagnostic Code 5209 (other impairment of flail joint of the elbow), Diagnostic Code 5010 (nonunion of the radius and ulna, with flail false joint) or Diagnostic Code 5212 (impairment of the radius).  In sum, as the Veteran's service-connected left elbow disability was not manifested, throughout the period on appeal, by limitation of flexion and extension of the forearm, ankylosis, flail joint, joint fracture, impairment of the ulna or radius, or impairment of supination and pronation, a higher disability rating is not warranted under any of the other elbow and forearm diagnostic codes.  

The Board has additionally considered whether a separate or higher disability rating is warranted for the Veteran's left wrist disability with respect to arthritis.  In this regard, Diagnostic Code 5010 for arthritis due to trauma substantiated by x-ray findings instructs to rate as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis that has been established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  Additionally, when the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.   In the absence of limitation of motion, a 10 percent disability rating will be assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent disability rating will be assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.   Id.  For purposes of rating arthritis, the elbow is considered a major joint.  See 38 C.F.R. § 4.45 (2014).

In this case, the evidence of record, specifically the January 2015 VA examination report, confirmed that the Veteran has left elbow arthritis.  As noted above, the December 2010 and January 2015 VA examination reports noted normal range of motion findings with respect to the Veteran's flexion and extension, as well as supination and pronation.  As noted above, in the absence of limitation of motion, a 20 percent disability rating under Diagnostic Code 5003 requires, in part, x-ray evidence of involvement of 2 or more major joints.  While the elbow is considered a major joint, there is no x-ray evidence of involvement of an additional major joint related to the Veteran's left elbow arthritis.  As such, a higher 20 percent disability rating is not warranted under Diagnostic Code 5003.  

Additionally, the Board concludes that a separate rating is not warranted for the Veteran's left elbow arthritis.  The evaluation of the same disability under several diagnostic codes, known as pyramiding, is to be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  See 38 C.F.R. § 4.14 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, throughout the period on appeal, the Veteran's service-connected left elbow disability was manifested by pain (to include on movement), weakness, decreased strength and subjectively reported frequent elbow cracking.  The Board notes that for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal strength or endurance. 38 C.F.R. § 4.40 (2014); Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and pain on movement.  38 C.F.R. §§ 4.45, 4.59 (2014); Mitchell, 25 Vet. App. at 37.  As such, the Board finds that the 10 percent disability rating currently assigned under Diagnostic Code 5211 contemplates the manifestations of the Veteran's service-connected left elbow disability of pain (to include on movement), weakness, decreased strength and subjectively reported frequent elbow cracking.  As these manifestations are already contemplated by the currently assigned 10 percent disability rating, an additional disability rating for arthritis based on these manifestations would impermissibly constitute pyramiding.  38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Therefore, an additional compensable rating is not warranted for the Veteran's left elbow arthritis.

In evaluating the Veteran's level of disability, functional loss was considered.  38 C.F.R. §§ 4.40, 4.45 (2014).  The Board finds that any functional impairment reflected by manifestations of the Veteran's service-connected left elbow disability, such as pain (to include on movement), weakness, decreased strength and subjectively reported frequent elbow cracking, to be fully contemplated by the 10 percent disability rating assigned to his service-connected left elbow disability under Diagnostic Code 5211.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).

In sum, the criteria for an increased disability rating in excess of 10 percent for the Veteran's left elbow disability have not been met or approximated and the Veteran's claim therefore must be denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5205-5213 (2014).

IV.  Extraschedular Rating

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

The first Thun element is not satisfied.  The Veteran's service-connected left elbow disability was manifested by a variety of signs and symptoms, to include pain (to include on movement), weakness, decreased strength and subjectively reported frequent elbow cracking.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40 (2014); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; swelling; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59 (2014); Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's service-connected left elbow disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As such, the evidence of record does not warrant referral for an extraschedular rating.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran nor his representative have alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected left elbow disability is denied.  


REMAND

As noted above, the Board has taken jurisdiction over the Veteran's inferred claim for entitlement to a TDIU.  SSA records indicated that the Veteran was awarded disability benefits, with the disability noted to have begun in December 2007.  As part of the SSA records, an undated Work History Report noted that the Veteran was a carpet installer from 1976 to 2007 and was a security guard from 2002 up to the present, though the security guard position was noted to be part time.  Also as part of the SSA records was an undated Disability Report, in which the Veteran listed "screw in left forearm" as a condition that limits his ability to work and stated "I do have screw in my left arm from the service and I have noticed how it has been bothering me more in the last few months.  I have been unable to lift like before as I would need to for my job requirement."  As noted above, the January 2015 VA examination report indicated that the Veteran's service-connected left elbow disability impacted the Veteran's ability to perform any type of occupational task, specifically noting that "[i]f performing work that required use of upper body for lifting and carrying, he would have difficulty."  As such, the evidence of record suggests that the Veteran's service-connected left elbow disability currently on appeal may interfere with his ability to secure or follow a substantially gainful occupation.  

No notice regarding the Veteran's TDIU claim has been provided to the Veteran and appropriate development has not yet been conducted.  Therefore, the Board must remand the claim so that proper notice can be provided and any necessary development undertaken.    

Accordingly, the case is REMANDED for the following action:

1.  With respect to the Veteran's claim for entitlement to a TDIU, provide the Veteran with the required information under VA's duty to notify and assist.  Particularly, the Veteran must be notified of how to substantiate a claim for entitlement to a TDIU.  Additionally, provide the Veteran with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he supply the requisite information.  After such actions, conduct any further development of the Veteran's TDIU claim deemed necessary.

2.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


